COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jimmy Andrew Chavez v. The State of Texas

Appellate case number:      01-19-00002-CR

Trial court case number:    16-CR-1895

Trial court:                56th District Court of Galveston County

        On July 2, 2019, we abated the appeal and remanded the case to the trial court
based on appointed counsel’s failure to timely file a brief on appellant’s behalf. On July
29, 2019, the trial court held a hearing on our abatement order. The trial court clerk has
filed a supplemental clerk’s record that includes the trial court’s findings and conclusions
that appellant “does wish to prosecute his appeal” and his appointed counsel, “Zachary
Maloney, should remain on the appeal.” Accordingly, we reinstate this case on the
Court’s active docket.
      Appellant’s brief is due to be filed in this Court no later than August 30, 2019.
See TEX. R. APP. P. 38.69a), (d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually      Acting for the Court


Date: __August 6, 2019__